Citation Nr: 0915609	
Decision Date: 04/24/09    Archive Date: 04/29/09

DOCKET NO. 97-27 154A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
10 percent for service-connected post-traumatic stress 
disorder (PTSD) prior to February 18, 1997.

2.  Entitlement to a disability rating in excess of 50 
percent for service-connected  PTSD from February 18, 1997. 

3.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities.


ATTORNEY FOR THE BOARD

A. Lindio, Associate Counsel




INTRODUCTION

The Veteran had active service from October 1966 until June 
1972. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1997 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO), in 
St. Petersburg, Florida, which granted service connection for 
PTSD, and assigned a 10 percent disability rating.  In August 
1997, the RO issued a rating decision increasing the 
disability rating to 50 percent from February 18, 1997.  An 
August 1998 rating decision denied entitlement to a TDIU.

In a January 1999 decision, the Board remanded the Veteran's 
claims for further development.  A May 1999 rating decision 
proposed decreasing the Veteran's disability rating for PTSD 
to 30 percent; however, a November 1999 rating decision 
continued the 50 percent disability rating.

A March 2000 rating decision granted a temporary total 
evaluation for hospital treatment in excess of 21 days for 
PTSD, from September 13, 1999 until November 1, 1999, and 
continued to deny TDIU.  A January 2003 rating decision 
continued to deny a disability rating in excess of 50 percent 
for PTSD and entitlement to a TDIU. 

This matter was again before the Board in March 2003, at 
which time the claims were denied.  The Veteran appealed the 
Board's March 2003 decision to the United States Court of 
Appeals for Veterans Claims (Court), which in a February 2004 
Order granted the parties' Joint Motion for Remand, vacating 
the Board's March 2003 decision and remanding the case for 
compliance with the terms of the joint motion.

In March 2004, VA informed the Veteran that VA had revoked 
his attorney's authority to represent VA claimants. 

In August 2004, the Board again remanded these claims for 
further development, in compliance with the February 2004 
Joint Motion for Remand.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the appellant 
if further action is required.


REMAND

The Veteran contends that his service-connected PTSD is more 
severe than indicated by the 10 percent disability rating 
granted from July 29, 1992 to February 17, 1997 and the 50 
percent disability rating granted him from February 18, 1997. 
He also contends that he is entitled to a TDIU due to his 
PTSD and service-connected deviated septum, which is rated as 
10 percent disabling.

The record indicates that the last VA examination provided to 
the Veteran occurred in September 2002.  The record further 
indicates that since that time, the Veteran has indicated 
that his PTSD symptoms have worsened, requiring him to enroll 
as an in-patient for numerous weeks at the VA PTSD 
Residential Rehabilitation Program.  As such, the Board has 
no discretion and must remand this matter to afford the 
Veteran an opportunity to undergo a contemporaneous VA 
examination to assess the current nature, extent, and 
severity of his PTSD.  See Snuffer v. Gober, 10 Vet. App. 
400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43,186 
(1995).

Finally, the Veteran has claimed entitlement to a TDIU.  
However, that claim is inextricably intertwined with the 
increased rating claim being remanded because the outcome of 
that claim may have a bearing upon the claim for entitlement 
to a TDIU.  The appropriate remedy where a pending claim is 
inextricably intertwined with a claim currently on appeal is 
to remand the claim on appeal pending the adjudication of the 
inextricably intertwined claim.  Harris v. Derwinski, 1 Vet. 
App. 180 (1991).

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC shall schedule the 
Veteran for an appropriate VA PTSD 
examination in order to determine the 
nature and severity of the service-
connected PTSD.  The entire claims file 
and a copy of this Remand must be made 
available to the examiner for review in 
conjunction with conducting the 
examination of the Veteran.

The report of examination should 
include a detailed account of all 
manifestations of psychiatric pathology 
found to be present, referring to the 
Rating Schedule found at 38 C.F.R. § 
4.132, Diagnostic Code 9411 (1996) and 
38 C.F.R. § 4.130, Diagnostic Code 9411 
(2008).

All necessary and indicated special 
studies or tests, to include 
psychological testing, should be 
accomplished. The examiner should 
assign a numerical code under the 
Global Assessment of Functioning Scale 
(GAF). 

The examiner should state whether the 
Veteran's service-connected PTSD 
prevents him from securing or following 
substantially gainful employment.  The 
examiner should also consider the 
impairment associated with PTSD, as 
opposed to the non-service-connected 
disorders, which would be all of the 
Veteran's disorders other than his 
service-connected PTSD and deviated 
septum.  The examiner should also 
describe how the symptoms of his 
service-connected PTSD affect his 
social and industrial capacity.

2.  The RO/AMC shall review the Veteran's 
claims file and ensure that the foregoing 
development actions have been conducted 
and completed in full.  Specific 
attention is directed to the requested 
examination report. The RO/AMC shall 
ensure that the medical report is 
complete and in full compliance with the 
above directives.  If the report is 
deficient in any manner or fails to 
provide the specific opinion requested, 
it must be returned to the examiner for 
correction.

3.  Thereafter, the RO/AMC shall 
readjudicate the Veteran's claims.  If 
the decision with respect to the claims 
remains adverse to the Veteran, he should 
be furnished Supplemental Statement of 
the Case and afforded an appropriate 
period of time within which to respond 
thereto.

The Veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this REMAND are to obtain additional information and 
comply with due process considerations.  No inference should 
be drawn regarding the final disposition of this claim as a 
result of this action. 

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
DEMETRIOS G. ORFANOUDIS 
Acting Veterans Law Judge, Board of Veterans' Appeals
 
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2006).


